I concur in the judgment and holding. While the issue was not raised, I question whether a review of a civil service employee's periodic efficiency rating is the quasi-judicial function necessary for an appeal under R.C. 2506.01. See State, ex rel.Rieke, v. Hausrod (1979), 59 Ohio St.2d 48, 13 O.O. 3d 35,391 N.E.2d 736; Fortner v. Thomas (1970), 22 Ohio St.2d 13, 51 O.O. 2d 35, 257 N.E.2d 371; Delong v. Bd. of Edn. of Southwest SchoolDist. (1973), 36 Ohio St.2d 62, 65 O.O. 2d 213, 303 N.E.2d 890, and their progeny.